                     Case 9:19-cv-81274-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 1 of 7

               ProSe15(Rev,1W16)CopplaintforViolatiopofCivilRights(Non-prisoner)                                                         -s.


                                                     U M TED STATESD ISTRICT C OUR FILED By                                              o c.
                                                                                                                                           .

                                                                                forthe
                                                             $7?)Jkn
                                                                   f,toistrictof ffcrnt'
                                                                                       h'-,                          sEF162219
                                                                       (.,/0 rS +.ivision                           qtkjj%l.lîjtr
                                                                                                                            .
                                                                                                                    S.D.OF FLA.-W .RB.

                                                                                         CaseNo.
                     kr
                      '..'G C/I .           ,
                                            &.6/
                                          c (
                                            '  j!> '                                                  (tobeflledinbytkeClerk%fl
                                                                                                                              'ee,
                                                                                                                                 l
                                        Plainty-/r-
                                                  s'
                                                   .l
               F ritethefullzllplcofeachplaintc whofz-/i/fagthiscomplaint.               JuryTrial:(checkone)   ves N xo
               J/'f/lcnamesofalltheplainto ctzlgao/-/zfinthespaceabove,
               pleasewrite f'
                            Jeeattached''in thegwceand tzfftzeà an addidonal
               pagewi/llthefulllistofnames.
                                          )
                                     -.    .   sr.

                7 ..
                .  x jt
                      s
                    f.zl f/eJJ7 ,f,
                                         Dejkndantls)
               F ritethefullnameofeachde#nrlnntwhof.    çbeingJlfd#.Ifthe
               zlczzlc.
                      KofalltheJç/èzle af.
                                         çcannotstinthespaceabove,please
               write 'Yceattached''fAltheâptzceandattachanadditionalpage
               wîthf/le/lllllistofnames.Donotincludeaddressesllcr:.
                                                                  ,)

                                           COM PLm           T FO R W O LA TIO N O F CIVK R IGH TS
                                                                 (Non-prisonercomplaint)

                                                                               N OTICE

                     Fedel'alRulesofCivilProcedure5.2 addressestheprivacy and security concernsresulting from publicaccessto
                     electroniccourtiles.Underthisnzle,papersfled withtlle courtshouldnotcontain:an individual'sfullsocial
                     security numberorflzllbidh date;the fullnam eofaperson known to bea minor;ora complete fnancialaccount
-   c- -   - - .-    ntlmhelk A f-ilipg lpa
                                 -   --   ..
                                           yincludeonlv:theIastfourdigitsofasocialsecuritynumber;theyearofanindividual's
                     birth;a minorisinitialsi'ind-th'
                                                    elastfourdigitsofa fmancialaccountnllmber.

                     Exceptasnoted in thisform,plaintiffneednotsend exhibits,sm davits,grievance orwitnesssutements,orany
                     otherm aterialsto theClerk'sOm cewithtlliscomplaint.
                     In orderforyourcomplaintto befiledaitmustbeaccompanied bythe Gling feeoran application to proceed in
           .
                     forma pauperis.




                                                                                                                                  Page1of6
     Case 9:19-cv-81274-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 2 of 7

ProSe15(Rev.12/163ComplaintforViolationofCivilltigI
                                                  Zl(Non-prisoner)

1.       n ePartiesto ThisCom plaint

        A.        ThePlaintilts)
                  Providetheinform ation below foreach plaintif nam ed in thecom plaint. Attach additionalpagesif
                  needed.
                      Name                                      J
                                                                .
                                                                -cz/p
                                                                    .es XRq'
                                                                           j-i,
                                                                              e
                      Address                                       zclo/zz' y-
                                                                t- go/,v4,,,%
                                                                            ,             i'
                                                                                           o     pix//.s-
                                                                          City           State           Z#
                                                                                                          # Code
                       County                                        y /v
                       TelephoneNumber                          Fû -Yk7-G fd
                       E-M ailAddress

         B.       TheDefendantts)
                  Providetheinformation below foreach defendnntnam ed in thecomplaint,whetherthe defendantisan
                  individual,agovernmentagency,artorganization,ora corporation. Foran individualdefendant
                  includetheperson'sjobortitle(iflknown)andcheckwhetheryouarebringingthiscomplaintagainst
                  them in theirindividualcapacity orom cialcapacity,orboth.Altlmh additionalpagesifneeded.

                  DefendantNo.1
                       Nam e                                   ( e.-.7.-
                                                                       7/-4
                       Job orTitle lfknownl
                       Address                                  tfz?/zwrz
                                                                          Cit
                                                                            y            State           Zi
                                                                                                          p Code
                       County                                   l/J
                       TelephoneNumber                         (+ # A
                       E-M ailA ddress(fknown)                 >#
                                                             M'
                                                             --
                                                              lndividxlcapaciv zL .
                                                                                  omci
                                                                                     alcapacity
                                                                                    ..


           '
                 Y efendant-No..
                      Nam e                               o'          .       ssayaycywck-yy..
                                                                                             s,oz
                       Job orTitleofknown)                    . >m,4>< rr4s
                       Address

                                                                          Cff
                                                                            y            State           ZI
                                                                                                          # Code
                       County                                        UI
                       TelephoneNumber                         VW         V
                       E-M ailAddresslçknownl                   yo mwmx
                                                             Z
                                                             X Indi
                                                                  vidualcapaci
                                                                             ty          Omcialcapaci
                                                                                                    ty

                                                                                                               Page2of 6
      Case 9:19-cv-81274-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 3 of 7

ProSe15(Rev.12/16)ComplaintforViolati
                                    onofCivillti
                                               ghts(Non-hisoner)

                 9 0C0X0O 1X C*V
                      Name                                    Oljsv yrp'
                                                                       -
                      Job orTitle lifknownl
                      Address
                                                                   o./lTg.h J s
                                                                             City         State        Zf
                                                                                                        # Code
                      County                                        &
                      TelephoneNumber                                   >W
                      E-M ailAddresslçknownl                  I
                                                              V
                                                          r
                                                           r
                                                           ''Indi
                                                                vidualcapacity Wr
                                                                                '
                                                                                U omcialcapaciv'
                  DefendantN o.4
                      Nam e                                   ' /- L&zœ .Y                     / .>f>&2F
                      Job orTitle nfknown)                         lrlwk&cczkc l 4,/%.4,,,-    .

                      Address                                      (                pp'
                                                                                      zzr --
                                                               lzM gq                    #to
                                                                             Ciy          State        Z4pCode
                       County
                       TelephoneNumber                             Aov-
                      E-M ailAddress(Ifknown)                 r       œ&
                                                           V Individualcapacity R'Omcialcapacity
II.      BaslsforJurisdiction

         Under42U.S.C.j1983,youmaysuestteorlocalomcialsfortheKdeprivationofanyrights,privileges,or
         immlmitiessecuredbytheConstlttztionandEfederallawsl.''Underffvc- v.SixUnknownNtwleJx4gen/, çof
         FederalSzlretw ofNarcotics,403 US.388(1971.),youmay suefederaloffcialsfortheviolationofcertain
         constitutionalrights.

                  Areyou bringing suitagainst(checkaIlfàJ/appl
                                                             y):
                       Fedemlom cials(aBivensclaim)
                       Sàteorlocalom cials(aj1983clnim)
         B.       Section 1983 allowsclaim sallegingtheGdepdvation ofany rights,privileges,orimmunitiessecured by
                  theConstitutionand (federallawsq.''42U.S.C.9 1983.lfyouaresuingundersection 1983,what
                  fedemlconstitutionalorstatutoryrightts)doyou claim is/arebeingviolatedbyslateorlocaloftkials?




         C.       PlaintiFssuing underBivensm ay only recoverfortheviolation ofcertain constitutionalrights.Ifyou
                  aresuingunderBivens,whatconstitutionalrighttsldoyouclnim is/arebeingviolatedby federal
                 om cials?

                                                                                                                 Page3of 6
    Case 9:19-cv-81274-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 4 of 7

ProSe15(Rev.1N16)ComplaintforViolO onofCivilRights(Non-prisoner)




        D.       Section 1983allowsdefendnntsto befound liableonly when they haveacteduundercolorofany
                 sGttzte,ordinance,regulation,cm tom,orusage,ofany State orTerritory ortheDistrictofColum bia.''
                 42U.S.C.91983.lfyouaresuin!undersedion1983,explainhow eachdefendrmtactedundercolor
                 ofsuteorlocallaw.Ifyouaresumgundermvens,explainhow eachdefendantactedundercolorof
                 fedem llaw. Aflnnh addltionalpagesifneeded.




TH. Statem entofClaim

       Soteasbrieflyaspossiblethefaètsofyolzrcase.Describehow eachdefendantwaspersonallyinvolvedinthe
       alleged wrongfulaction,along with the datesand locationsofal1relevantevents. You may m sh to include
       furtherdetailssuch asthe namesofotherpersonsinvolved in the eventsgiving riseto yourclahns.D onotcite
       any casesorsututes. lfmorethm1one claim isassertedsntlmbereach claim and writea shortand plain
       statem entofeach claim in aseparate paran ph. Attach additionalpagesifneeded.

                 W heredidtheeventsgivingrisetoyourclaimts)occur?


                        yzp
                                p ar: é'
                                       / pp/y.l-
                                               -



                  W hatdateandapproximatetimedidtheeventsgivingrisetoyourclaimts)occtlr?




                  W hatarethefactsunderlyingyourclaimts)? @orexample: F/lJrhappenedtoyou? F/0/didwhat?
                  Wasanyoneelseinvolved? F/loelseJtzw whathappened?)




                                                                                                          Page4of6
     Case 9:19-cv-81274-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 5 of 7

ProSe15(Rev.12/163Complnin.forViollonofCivilmghts(Non-prisoner)


1V. Injuries
        Ifyousustainedinjuriesrelatedtotheeventsalleged above,describeyourinjuriesandstatewhatmedical
       treatment ifany,you required and did ordid notreceive.




             J' $/a kécc/
V.      Relief

       Statebriefly whatyou wantthecourtto do foryou.M akeno legalargum ents.Do notcite any casesorstatutes.
       Ifrequesing money dnm ages,includetheamountsofany actualdam agesand/orpunitivedam agesclnimed for
       the actsalleged- Explain thebasisfortheseclaim q.




            9 1/4i/zs,â'
                       tczzw



                                                                                                      Page5of 6
    Case 9:19-cv-81274-RS Document 1 Entered on FLSD Docket 09/16/2019 Page 6 of 7

ProSe15(Rey.12/16)Complai
                        ntforViolati
                                   onofCivilRight.
                                                 s(Non-N soner)     '


W . Certifcation and Closing
       UnderFedem lRule ofCivilProcedure 11,by signing below,Icertify to thebestofmy knowledge,inform ation,
       andbeliefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpurpose,suchastoharass,cause
       unnecessarydelay,orneedlesslyincreasethecostofliigation;(2)issupportedbyexieinglaw orbya
       nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
       evidentiay supportor,ifspecilcallysoidentifed,willlikelyhaveevldentio supportaqerareasonable
       opportumtyforfurtherhwestigationordiscovery;and(4)thecomplaintotherwisecomplieswiththe
       requirem entsofRule 11.


                 ForPartiesW ithoutan A ttorney

                 Iagreeto providetheClerk'sOm ce with any changesto my addresswherecase-relatedpapezs may be
                 served. 1undeotand thatmy failureto keep acurrentaddressonfle with theClerk'sOffkemay result
                 in thedismissalofmy case.

                 Dateofsigning: u
                                -z(//tY J
                                        'lc
                                          ?
                                          '
                                              .




                 Signam reofPlaintiF
                 PrintedNam e ofPlainte            'UJ.,.,v.zs,w .r=
                                                  ,'
                                                                         w



        B.       ForAttorneys

                 D ate ofsignm
                             - g:


                 SijnatureofAttorney
                 PrintedName ofAttom ey
                 BarNumber
                 NameofLaw Firm
                  Address

                                                                  City         State        Zi
                                                                                             # Code
                 TelephoneN umber
                 E-m ailAddress




                                                                                                      Page6of6
'


                          *.!    -i.
                     î
                     l               Case 9:19-cv-81274-RS
                                          %                Document 1 Entered on FLSD Docket 09/16/2019 Page 7 of 7
                     j' '  .             t            <x
                                                      trts
                                     $                Dh
                                                       x
                  e*
                   '             j,                   Nz:%
                                                      (
                 ,#              '           .
                                                      1.LI%
                                                          x
                  ,                      j'           > %
             -       '
                     #               .                ku %
            : v                      .,               (j: N
                     r.                               O x
                                                     w zm
                     :)                                     N
        '
        .                                              d.h
        w
                     *'          '       j             kn q
                     a       .                          ::) x
                     p
                     ):'               q1               -.k
                                                          x                      (
                     ,
                     .I                                 Yw
        .
                     ;l
                     2;              t j'
                                                 I      Y K
                                                        >kja hq
                                                              x                  bî
                         ;               ,. *
                                         '                  (I: x
                 .       (
                         f
                         ?8aiN
                                                 .          ox
                                                             tt- N
                                                                                 tz
                         l




                                                                             -
                                                                     i 1     <A
                                                                     ê           Q
                                                                                  *
                                                                     x
                                                                     O           Q
    I
                                                                     >Q ..   t
                                                                             -
    J

                                                                     %* O        k
                                                                     Q /
                                                                     k-e
                                                                             )
                                                                      u




                               hc
                                 w
                     N
                                 %
            '''''- % Y
            '''''-
            ..
             ---:
                ,- -.                .

                          N =
                          G N
                          *              .



            i
